CRUDE OIL SUPPLY AGREEMENT

  THIS AGREEMENT made as of October 15, 2002.


BETWEEN:  


  BAYTEX ENERGY LTD., a body corporate, having offices in the City of Calgary,
in the Province of Alberta ("BEL")


  and


  FRONTIER OIL AND REFINING COMPANY, a subsidiary of Frontier Refining &
Marketing Inc., a body corporate having offices in the City of Denver, in the
State of Colorado ("Refiner")


  WHEREAS Refiner desires to secure from Producer and Producer is prepared to
provide to Refiner a long term, firm crude petroleum supply;


  NOW THEREFORE, in consideration of the premises, payments and the mutual
covenants herein contained, the Parties agree as follows:



ARTICLE 1
DEFINITIONS

1.1 Definitions

                          For the purpose of this Agreement, the terms set forth
below shall have the meanings indicated (such meanings to be equally applicable
to both the singular and plural forms of the terms defined);

(a) "Affiliate" means, in respect of a Person, any Person that, directly or
indirectly, controls, is controlled by or under common control with the first
mentioned Person, and for the purposes of this definition, "control" means the
possession, directly or indirectly, by a Person or a group of Persons acting in
concert, of the power to direct or cause the direction of the management and
policies of the Person, whether through the ownership of voting securities or
otherwise;


(b) "Agreement" shall mean or refer to this Agreement and any agreement, deed,
or instrument supplemental or ancillary hereto, and the expressions "Section",
"Subsection", "Article", "Exhibit" and "Schedule" followed by a number shall
mean and refer to the specified section, subsection or article of or exhibit or
schedule to this Agreement;


(c) "Agreement Liquidated Damages" has the meaning ascribed thereto in Section
15.1(b) herein;


(d) "Applicable Laws" shall mean all valid laws, orders, directives, rules and
regulations of any governmental body, official or court, foreign, or domestic,
having jurisdiction over the Parties or any matter relevant to rights and
obligations hereunder, including, without limiting the foregoing, all
environmental orders and directives;


(e) "Assurance Party" has the meaning ascribed thereto in Section 13.1 herein;


(f) "Commencement Date" shall mean January 1, 2003;


(g) "Daily Quantity" shall mean the amount of Oil scheduled to be delivered each
day during the Term of this Agreement, as more particularly outlined in Schedule
"A" hereto;


(h) "Day" shall mean a period of twenty-four (24) consecutive hours beginning
and ending at seven o'clock a.m. Mountain Time;


(i) "Defaulting Party" has the meaning ascribed thereto in Section 14.1 herein;


(j) "Delivered Product" shall mean, at that particular point in time, the
aggregate STB's of Oil actually delivered by Producer to Refiner at the Delivery
Point;


(k) "Delivery Point" shall mean the point on the Platte Pipeline at Guernsey,
Wyoming where oil transfers into the Conoco Pipe Line Company facilities;


(l) "Dollars" (and the symbol "$") shall mean dollars in the lawful currency of
the United States of America;


(m) "Express Pipeline" means the collective facilities of the Express Pipeline,
as General Partner of the Express Pipeline Limited Partnership and Express
Pipeline LLC extending from the crude pipeline hub at Hardisty, Alberta, and
terminating at the Casper, Wyoming facilities of the Platte Pipeline;


(n) "Express Pipeline System" means the collective facilities of Express
Pipeline and Platte Pipeline;


(o) "Financial Assurances" has the meaning ascribed thereto in Section 13.2
herein;


(p) "Force Majeure" shall means acts of God, strikes, lockouts, or other
industrial disturbances, epidemics, landslides, lightning, earthquakes, fires,
storms, floods, washouts, arrests and restraints and prohibitions of government
(or their respective regulatory bodies), either federal or provincial, inability
to obtain necessary materials, supplies (other than Oil) or permits due to
existing or future rules, orders, rulings, laws of any applicable governmental
authorities, civil disturbances, explosions, sabotage, breakage or accident to
machinery or lines of pipe, freezing of lines of pipe, interruption or
curtailment of firm or interruptible transportation services provided by third
party transporters, and any other causes whether of the kind herein enumerated
or otherwise (but in all events excluding lack of funds), which are not
anticipated at the time of execution hereof, which are not within the control of
the Party claiming suspension and which by the exercise of due diligence such
Party could not have prevented or is unable to overcome. By way of illustration,
the term Force Majeure shall not include shutdowns due to routine maintenance,
repairs, or workovers; restrictions caused by balancing agreements or
arrangements; or depletion of reserves. It is also expressly agreed that
Refiner's loss of markets shall not constitute an event of Force Majeure. Force
Majeure shall also include in respect of the obligation of Producer hereunder
any "Force Majeure" which renders Producer unable, wholly or in part, to carry
out its obligation hereunder;


(q) "General Default" has the meaning ascribed thereto in Section 14.1 herein;


(r) "GST" shall mean the goods and services tax imposed pursuant to the Excise
Tax Act (Canada), as amended from time to time, and any similar tax imposed by
Canada, or a province or territory of Canada which substantially supersedes or
replaces the aforesaid goods and services tax;


(s) "Guarantee" has the meaning ascribed thereto in Section 13.2 herein;


(t) "Guarantor" has the meaning ascribed thereto in Section 13.2 herein;


(u) "Interest Rate" shall mean three percent (3%) above the fluctuating per
annum rate of interest set forth in the weekly statistical release designated as
H.15(59) published by the Federal Reserve Board opposite the caption "Federal
Funds ("Effective")";


(v) "Month" shall mean a calendar month;


(w) "Mountain Time" shall mean Mountain Standard Time or Mountain Daylight Time
in effect on the date in question;


(x) "Notice" shall have the meaning ascribed in Section 17.3;


(y) "Oil" shall mean Lloydminster Blend (LLB) crude oil, whether produced by
Producer from its own assets or purchased by Producer to meet its delivery
obligations under this Agreement;


(z) "Parties" shall mean any party to this Agreement and any permitted successor
or assignee of such parties, as the case may be;


(aa) "Performing Party" has the meaning ascribed thereto in Section 14.1 herein;


(bb) "Person" includes an individual, a partnership (including a limited
partnership), a firm, an unincorporated syndicate or organization, any
government or governmental authority, a corporation, a company, a trust or a
legal representative;


(cc) "Platte Pipeline" means the pipeline extending from the crude pipeline hub
at Casper, Wyoming to refineries and interconnecting pipelines in the Wood
River, Illinois area and includes the Delivery Point;


(dd) "Producer" means with respect to obligations to Refiner under this
Agreement, BEL and its Affiliates, jointly and severally;


(ee) "Psia" shall mean pounds per square inch absolute;


(ff) "Price" has the meaning described in Schedule "A";


(gg) "Requesting Party" has the meaning ascribed thereto in Section 13.1 herein;


(hh) "Scheduled Amount" shall mean subject to the Term Shippers Make Up Rights
contained in Transporter's Tariff, the Daily Quantity of Oil which is to be
delivered ratably during each month as more particularly set forth and described
in Schedule "A" hereto;


(ii) "STB" shall mean the volume of Oil which occupies one U.S. barrel (42 US
gallons) when such Oil is at a pressure of 14.73 Psia and a temperature of 60
degrees Fahrenheit measured and determined by the Transporter in accordance with
the then current standard terms and conditions applicable to such Transporter's
transportation contracts;


(jj) "Tariff" shall mean the sum of the Express Pipeline, as General Partner of
the Express Pipeline Limited Partnership 15 year Committed Rate for Super-Heavy
Petroleum, as determined in accordance with the National Energy Board tariffs
filed in Canada for movements in Canada from Hardisty, Alberta through to
Express Pipeline LLC at the International Boundary near Wild Horse, Alberta (NEB
Tariff No. 21 dated March 28, 2002, subject to future amendments) and for
movements in the United States of America, the tariff filed with the Federal
Energy Regulatory Commission for Super-Heavy Petroleum movements from Wild
Horse, Alberta to Guernsey, Wyoming (F.E.R.C. Tariff No. 27 dated February 28,
2002, subject to future amendments), and the then current "Rules and
Regulations" of the Transporter applicable thereto;


(kk) "Taxes" shall mean all ad valorem, property, occupation, gathering,
pipeline regulating, windfall profits, severance, gross production, energy,
excise, GST, withholding and other taxes and governmental charges and
assessments imposed on Producer or the Oil;


(ll) "Temporary Transportation Assignments" means the Temporary Transportation
Service Agreement Assignments dated concurrently herewith between Refiner and
Purchaser whereby Refiner agrees to temporarily assign certain volumes of its
shipper's entitlement under the 1995 TSA and 1998 TSA to Producer, which volumes
per day and the months are more particularly described in Schedule "B";


(mm) "Term" shall mean sixty (60) months commencing on and including the
Commencement Date to and including December 31, 2007 unless extended by the
mutual agreement of the Parties pursuant to Section 12.2;


(nn) "Transporter" shall mean, subject to Article 10 herein, the Express
Pipeline System;


(oo) "1995 TSA" shall mean the Transportation Service Agreement made as of
November 30, 1995, as amended between Refiner and Express Pipeline Partnership;


(pp) "1998 TSA" shall mean the Transportation Service Agreement made as of April
1, 1998, as amended between Refiner and Express Pipeline Partnership as
described and which is the subject of the Temporary Transportation Service
Agreement Assignment effective April 1, 1998 between Refiner, as Assignor and
Marquest Limited Partnership, as Assignee; and


(qq) "Unit of Measurement" shall mean STB for Oil.


1.2 Schedules

  The following schedules are attached to and form a part of this Agreement:

Schedule "A" - Price and Scheduled Amount

Schedule "B" - Temporary Transportation Assignments Volumes and Months


                          If any term or terms of the schedules conflict with
the terms of the body of this Agreement, the terms of the body of this Agreement
shall govern.



ARTICLE 2
SALE OF OIL

2.1 Sale of Oil

                          During the Term of this Agreement, Producer shall
sell, transfer and deliver to Refiner on a firm and not interruptible basis and
Refiner shall purchase and accept from Producer, on a firm and not interruptible
basis, the entire right, title and interest of Producer in and to the Scheduled
Amount of Oil, to have and to hold the same, together with all benefits and
advantages to be derived therefrom, absolutely.



ARTICLE 3
DELIVERY

3.1 Delivery

                          Subject to all of the terms, conditions and
limitations hereinafter set forth, Producer shall deliver or cause to be
delivered to Refiner, and Refiner shall receive, or cause to be received, from
Producer, all Oil up to but not in excess of the Scheduled Amount of Oil which
is delivered to Refiner pursuant to the provisions of this Agreement.



ARTICLE 4
QUANTITY OF OIL

4.1 Quantity

                          During the Term of this Agreement, Producer shall make
available and deliver to Refiner, and Refiner shall purchase and receive from
Producer, the Scheduled Amount of Oil which is delivered by Producer at the
Delivery Point pursuant to the provisions of this Agreement.

4.2 Change in Timing and Quantities

                          If at any time, either Party anticipates that there
will be a change in the Scheduled Amount of Oil available at the Delivery Point
or a change in the timing of the deliveries of the Scheduled Amount of Oil, such
Party shall use all reasonable efforts to provide Notice to the other Party as
soon as possible after becoming aware of such anticipated change and the Parties
shall use all commercially reasonable efforts to adjust deliveries and receipts
of Oil accordingly.

4.3 Producer to Schedule Daily Quantities

                          Producer shall nominate the Scheduled Amount of Oil to
the Transporter for delivery to the Transporter's facilities at Hardisty,
Alberta for the next succeeding month and will make available, or cause to be
made available, the Scheduled Amount of Oil in that next succeeding month.

                          For greater clarity, Producer's obligation is to
deliver the Scheduled Amount of Oil to the Transporter at Hardisty, Alberta and
to effect the transportation of those volumes on the Express Pipeline System for
delivery to the Refiner at the Delivery Point. Producer and Refiner acknowledge
that due to the transit time and batch scheduling system of the Transporter, the
actual volumes of Oil delivered to the Refiner at the Delivery Point may not
equal the Scheduled Amount. If, during any month within the Term of this
Agreement, Producer fails to schedule with the Transporter or schedules less
than 100% of the Daily Quantity (the "Shortfall Volume"), then Producer shall
indemnify Refiner for the cost of alternate Oil actually purchased by Refiner
from another seller to make up the Shortfall Volume. Refiner will use
commercially reasonable efforts to obtain the lowest cost alternate Oil
available. To the extent the total cost of such alternative Oil exceeds the cost
of Oil that would otherwise have been supplied by Producer under the terms of
this Agreement, Refiner may deduct such amounts from any amounts which are or
become owing by Refiner to Producer hereunder.

4.4 Operational Tolerance

                          It is the intent of the Parties hereto that the
Scheduled Amount of Oil delivered by Producer to the Transporter's facilities at
Hardisty, Alberta equal the quantity of Oil delivered at the Delivery Point.
However, Refiner and Producer recognize the inherent inaccuracies in the
measurement and allocation of Oil due to the inability to maintain precise
control. Such inaccuracies may at times occur through no fault of Refiner or
Producer, such as in the case of allocations after actual deliveries which are
the result of measurement inaccuracies, or unpreventable variations in rates of
flow at the Delivery Point, and may result in failure to deliver or receive the
Scheduled Amount (such inaccuracies are hereinafter called "Measurement and
Allocation Inaccuracies"). To the extent the actual amount of Oil delivered may
vary from the Scheduled Amount due to Measurement and Allocation Inaccuracies
(which for greater certainty, does not include a failure by Producer of its
covenant to schedule described in Section 4.3 above) the Parties agree that
Refiner's obligation to purchase and receive and Producer's obligation to sell
and deliver shall be deemed to be fulfilled to the extent that such deliveries
and receipts are within the normal operational tolerances of the Transporter for
the applicable period.



ARTICLE 5
DELIVERY POINT AND LIABILITY

5.1 Delivery Point

                          The Scheduled Amount of Oil to be delivered by
Producer to Refiner hereunder shall be delivered in accordance with Article 4 at
the Delivery Point.

5.2 Title Transfer

                          As between the Parties, prior to the time that any Oil
is delivered to Refiner hereunder at the Delivery Point, Producer shall be in
exclusive control and possession of such Oil and shall be responsible for any
damage or injury caused thereby prior to the time same shall have been delivered
to Refiner. After delivery of Oil to Refiner at the Delivery Point, Refiner
shall be deemed to be in exclusive control and possession thereof and
responsible for any injury or damage caused thereby. Title to the Oil delivered
hereunder shall pass at the Delivery Point.

5.3 Indemnity

                          Producer and Refiner each assume full responsibility
and liability for and shall indemnify and hold harmless the other Party from all
liability and expense on account of any and all damages, claims, or actions,
including injury to and death of persons, arising from any act, omission or
accident occurring when title to the Oil is vested in the indemnifying Party.



ARTICLE 6
REPRESENTATIONS AND WARRANTIES

6.1 Producer's Representation

                          Producer represents and warrants to Refiner that it
has good and valid title to, or, in the alternative, that it has the right to
sell and deliver, all Oil delivered hereunder at the Delivery Point; all Oil
delivered by Producer will be free and clear of all adverse claims, interests
and encumbrances of every nature and kind whatsoever, except any created by,
through or under Refiner, and Producer will indemnify and save Refiner harmless
from any and all such adverse claims, interests, and encumbrances.

6.2 Refiner's Representations

                          Refiner represents and warrants to Producer that:

(a) both the 1995 TSA and the 1998 TSA (collectively, the "Transportation
Agreements") are valid and subsisting agreements as between Refiner and
Transporter;


(b) Refiner is not in default of any of its obligations as contained in the
Transportation Agreements;


(c) Refiner is entitled to all of the capacity under the Transportation
Agreements;


(d) at the time Refiner shall have executed the Temporary Transportation
Assignments, Refiner will not have encumbered or otherwise assigned any of the
capacity that is stipulated in Schedule "B" to any other party; and


(e) Refiner's assignment of the Transportation Agreements to Producer shall be
free and clear of all adverse claims, interests and encumbrances of every nature
and kind whatsoever, except any such encumbrances created by, through or under
Producer and that Refiner shall indemnify and save Producer harmless from any
and all such adverse claims, interests, and encumbrances.


6.3 Mutual Representations

                          Refiner and Producer represent and warrant to one
another that:

(a) Authority. It has full right, power and authority to enter into this
Agreement and to perform its obligations hereunder;


(b) No Conflict. The execution and delivery of this Agreement and the
performance of its obligations hereunder is not and will not be in violation or
breach of, or in conflict with: (1) any term or provision of its constating or
other governing documents; (2) any agreement, instrument, permit or authority to
which it is a Party or by which it is bound; and (3) any laws, rules, orders,
regulations or other legal obligations or any judicial order, award, judgment or
decree applicable to it or any of its assets;


(c) Enforceable. This Agreement has been validly executed and delivered by it
and this Agreement constitutes valid and binding obligations enforceable against
it in accordance with the provisions hereof;


(d) Full Disclosure. There are no facts which it has not disclosed to the other
Party which could adversely affect or, so far as it can reasonably foresee, will
adversely affect its obligations under this Agreement;


(e) Notice of Claims. It shall give the other Party prompt written notice of the
occurrence of any litigation, proceeding or dispute affecting or which could
adversely affect it's ability to perform its obligations under this Agreement
and to provide, upon request, all information requested by the other Party
concerning the status of any such litigation, proceeding or dispute; and


(f) Approval. It will secure and maintain all necessary approvals, if any
required under Applicable Laws from governmental and regulatory authorities to
permit the delivery and acceptance of Oil under this Agreement.



ARTICLE 7
MEASUREMENT, QUALITY AND PROCESSING

7.1 Oil Measurement

                          Producer and Refiner acknowledge that the volume of
Oil purchased and sold hereunder will be measured by the Transporter at the
Delivery Point as may be evidenced by records maintained by the Transporter in
accordance with generally accepted industry practices in effect at the time of
delivery, and Producer and Refiner agree to accept those measurements as
correct. If required, such measurements shall be adjusted to the Unit of
Measurement using a conversion rate of 6.2898108 STB per one cubic meter of
petroleum.

7.2 Oil Quality Requirements

                          All Oil delivered, or caused to be delivered, by
Producer to Transporter shall satisfy the quality requirements and
specifications as set forth by the Transporter for acceptance and transportation
of Oil. Producer and Refiner acknowledge that the quality of Oil delivered by
Transporter to Refiner at the Delivery Point may differ from this quality due to
Transporter's operations. The quality of Oil in effect on the Commencement Date
will be determined by random sampling two batches each month of Oil delivered at
the Delivery Point commencing January, 2003 to and including June, 2003. The
sampling will be conducted by a qualified independent third party who will issue
a report on the quality of Oil in effect on the Commencement Date. The report of
such independent party will be dated, initialed by both Parties and thereafter
form a part of the Agreement. If either Party determines that the quality of Oil
has materially changed from the quality of Oil in effect on the Commencement
Date, the Party determining such a material difference in the quality of Oil
shall provide Notice to the other Party of such determination. As soon as
practicably possible following issuance of a Notice in this respect, the Parties
shall meet with the objective of working in good faith to determine whether a
price modification is warranted and if so, work in good faith to reach an
acceptable price re-determination for the Oil. In the event the Parties are
unable, after working in good faith, to reach an acceptable price
re-determination, either Party may give Notice to the other Party of its
intention to have the price of Oil prospectively re-determined effective the
month succeeding the date of such Notice pursuant to arbitration under the
provisions of Section 9.2 of this Agreement.



ARTICLE 8
PRICE

8.1 Price

                          The price for Oil purchased from Producer hereunder by
Refiner is the price expressed in dollars of the United States of America, as
more particularly set out in Schedule "A" hereto.

8.2 Third Party Costs

                          Producer shall be responsible for the payment of all
third party fees and charges, (including royalties and operating expenses), if
any, necessary for the gathering, transportation and delivery of the Oil to the
Delivery Point and all Taxes, charges or assessments on such Oil at or upstream
of the Delivery Point, including but not limited to all Taxes by any federal or
provincial or governmental agency on the Oil sold pursuant to this Agreement for
which the importer of record is responsible. In the event Refiner is required to
remit such Taxes, the amount thereof shall be deducted from any sums thereafter
becoming due and owing to Producer. Nothing herein shall be construed as
applying to any Tax or transportation charges or fees imposed on Refiner after
title and possession of the Oil have passed to Refiner. Notwithstanding the
foregoing, Refiner shall be and remain liable to pay for any and all fees or
Taxes related to the "Superfund", U.S. Customs fees imposed on importers of Oil
into the United States of America, and any line loss allowances charged by the
Transporter to shippers.



ARTICLE 9
BILLING AND PAYMENT

9.1 Refiner's Statements and Payments

                          Each month, Refiner shall purchase and pay for all Oil
delivered by Producer to and accepted by Refiner at the Delivery Point during
the preceding month. As soon as practicable after receipt of Transporter's
shippers balances, Producer will provide to Refiner a statement for all Oil
delivered to and received at the Delivery Point for Refiner's account during the
preceding month which Producer will then use to generate its invoice to Refiner
for Oil delivered during the preceding month. By not later than the 20th Day of
such month (unless such Day falls on a day which is not a business day, then the
next succeeding business day), Refiner shall pay Producer, by wire transfer to
the account specified in Section 17.1, the total amount specified in Producer's
invoice. If Refiner fails to make payment for all or any portion of any amount
stipulated in any invoice from Producer by the specified date, interest shall
accrue thereon at the Interest Rate plus 1% from the date payment was due until
paid in full. Failure of Refiner to make any payment shall entitle Producer, in
addition to any other remedies available to Producer at law or in equity, to
suspend further deliveries.

9.2 Alternate Price

                          If the Price specified in Schedule "A" is not
determinable pursuant to the terms of Schedule "A" or becomes too uncertain to
be enforceable, and if the Parties are unable to agree upon a new Price, then
this Agreement shall remain binding, effective and enforceable and either Party
may refer the matter to arbitration under the Arbitration Act (Alberta). The
arbitrator or majority of arbitrators, as applicable, shall establish a new
Price to be used for the purposes of this Agreement, such new Price to reflect
the original intentions of the Parties as evidenced by the original Price
selected for and specified in Schedule "A". Any new Price shall be effective and
applied retroactively to the time the original Price became undeterminable or
too uncertain to be enforceable. Until the new Price is agreed upon or
determined by arbitration, the Parties shall use the average of the last
determinable Price and the opening new Price (whether established by agreement
or arbitration).

9.3 Adjustments & Audit

                          Upon reasonable notice to the other Party, either
Party (or a third party representative of such Party, as the case may be), shall
have the right, at the requesting Party's sole expense and during normal working
hours, to examine the records of the other Party as may be necessary to verify
the accuracy of any statement, charge, notice or computation made pursuant to
the provisions of this Agreement. Should such examination reveal any inaccuracy,
the necessary adjustments will be promptly made; provided, that no adjustment
for any statement or payment will be made after the lapse of two (2) years after
the date of the initial statement.



ARTICLE 10
TRANSPORTATION, PENALTIES AND CURTAILMENTS

10.1 Transportation

                          It is understood that the Oil purchased and sold
hereunder will be transported by third party transporters and subject to
Sections 10.3 and 10.4, Producer will be responsible for arranging for
transportation of Oil to the Delivery Point and payment of all costs and charges
invoiced or otherwise charged by the Transporter.

10.2 Notification of Penalty and Curtailments

                          Both Parties shall immediately notify the other Party
of any notice received from Transporter or any other third party transporter
that indicates an imbalance in deliveries exists or is occurring which may give
rise to a penalty or curtailment. Each Party shall promptly co-operate to adjust
the Oil deliveries as necessary to bring deliveries and receipts into balance so
that penalties or curtailments are avoided or minimized as much as possible.

10.3 Producer's Responsibility for Assigned Transportation

                          This Agreement is associated with the Temporary
Transportation Assignments dated October 15, 2002 for temporary assignment of
Transporter's line space outlined in Schedule "B" from Refiner to Producer
during the Term and upon the expiry of the Term, Refiner will accept a
reassignment of the space in effect on the last day of the Term from Producer.
In the event the Parties agree pursuant to Section 12.2 to extend the Term,
Refiner will concurrently extend the Temporary Transportation Assignments for a
further five (5) year period for the volumes specified in Schedule "B".

10.4 TSA Assignments

                          On or before December 1, 2002 or such other date as
may be mutually be agreed between the Parties:

(a) the Parties shall have executed the Temporary Transportation Assignments in
a form acceptable to both Parties; and


(b) Refiner shall have obtained the written consent of the Transporter to the
assignments contemplated under such Temporary Transportation Agreements.


10.5 Producer's Responsibility for Additional Transportation

                          The Producer shall enter into a contract or make
appropriate arrangements for additional transportation space on the Express
Pipeline System to transport the following additional volumes specified during
the months specified below:

  Months Volumes (STB)     October 2003 to March 2004 inclusive 1400 per day    
April 2006 to December 2007 inclusive 6200 per day  

Such additional space to be charged to Refiner at the Tariff from Hardisty,
Alberta to the Delivery Point, regardless of the actual transportation costs
incurred by Producer for such additional transportation.



ARTICLE 11
FORCE MAJEURE

11.1 Force Majeure

                          Except with regard to either Party's obligation to
make payments due under this Agreement, in the event of either Party being
rendered unable, wholly or in part, by Force Majeure to carry out its
obligations under this Agreement, on such Party giving notice and full
particulars of such Force Majeure in writing or by telecopy to the other Party
as soon as possible after the occurrence of the cause relied on, then the
obligations of the Party giving such notice, so far as they are affected by such
Force Majeure, shall be suspended during the continuance of any inability so
caused but for no longer period, and such cause shall as far as possible be
remedied with all reasonable dispatch.



ARTICLE 12
TERM

12.1 Term

                          Subject to Section 12.2, this Agreement shall remain
in full force and effect until December 31, 2007, provided, however, that the
termination of this Agreement shall not relieve any Party hereto of any
obligation or liability incurred prior to such termination hereof. In addition,
the obligations contained at Section 18.10 of this Agreement shall survive any
termination of this Agreement.

12.2 Extension of Term

                          On or prior to July 1, 2007 the Parties will consult
one another as to whether the Term of this Agreement should be extended for a
further period and if mutually acceptable, evidence such extension by agreement
in writing, executed by both Parties. If extended, the Parties shall also extend
the Temporary Transportation Assignments as described in Section 10.3.



ARTICLE 13
FINANCIAL ASSURANCES

13.1 Financial Information

                          The Parties covenant that each of them and their
respective Affiliates, on a combined basis, currently have a senior subordinated
debt or equivalent credit rating equal to or greater than Standard and Poors CCC
rating. If a Party (the "Requesting Party") at any time during the Term of this
Agreement reasonably concludes that the creditworthiness of the other Party and
its Affiliates, on a combined basis, has deteriorated below this standard, the
Requesting Party may request and the other Party (the "Assurance Party") must
assist in the Requesting Party's reasonable financial review, including
delivery, as promptly as possible of an annual report which contains the
financial statements for the last completed fiscal year of the Assurance Party
and its Affiliates, as certified by independent chartered accountants and
prepared under the Assurance Party's generally accepted accounting principals,
plus the most recent unaudited quarterly financial statement in effect as of the
date of the request, plus any other reasonable documentation as might be
requested.

13.2 Additional Credit Support

                          Where the creditworthiness of the Assurance Party and
its Affiliates, on a combined basis, has deteriorated below the required credit
rating specified in Section 13.1, as a precondition to the obligation of the
Requesting Party to commence or continue any performance of the transaction
contemplated under this Agreement (including without limitation, an assignment
by either Party of this Agreement or any of its rights hereunder to a Person or
upon any change in control of such Party), the Requesting Party may demand that
the Assurance Party provide additional credit support which credit support shall
be limited to the value of a maximum of two months of the Scheduled Amount of
Oil based on the previous three (3) months average prices of Oil. Such
additional credit support may include, at the Requesting Party's option,
additional collateral, a letter of credit, or a form of financial assurances
(the "Financial Assurances"), such additional credit support to be supplied
within 5 Days immediately following the date of such demand. If a written
guarantee (the "Guarantee") of performance by a third party guarantor (the
"Guarantor") is the part of the additional credit support to be implemented,
then the Guarantor also must satisfy the Requesting Party's reasonable financial
review, including prompt delivery of the Guarantor's financial statements or
other reasonable documentation as might be requested. The form of Guarantee must
be signed and delivered prior to the date specified by the Requesting Party. The
Parties acknowledge that additional credit support also may be required of an
assignor under Section 18.9 below. In the event the Assurance Party either fails
to provide the additional credit support requested by the Requesting Party, or
is unable to provide such additional credit support, the Requesting Party may,
but shall not be obliged, to elect to immediately terminate and liquidate all
transactions under this Agreement by delivering a notice to that effect to the
Assurance Party.



ARTICLE 14
GENERAL DEFAULT EVENTS

14.1 General Default Events

                          Each of the following events is a "General Default"
for purposes of this Agreement, and the particular Party that is subject to the
particular event is the "Defaulting Party". The occurrence of a General Default
entitles the other Party (the "Performing Party") to the rights and remedies set
forth in Section 15 herein:

(a) Uncured Default.  The Defaulting Party has defaulted under or breached any
material provision or obligation relating to such Party under this Agreement,
and does not cure the default or breach within seven (7) days' receipt of a
written Notice from the Performing Party;


(b) Extended Scheduling Failure.  Extended Scheduling Failure. Producer has
failed for three (3) consecutive months to fulfill its scheduling obligations
under Section 4.3 herein; and


(c) Insolvency.  The Defaulting Party or its Guarantor becomes bankrupt or
insolvent, commences or suffers any act of bankruptcy or insolvency, is placed
in receivership, seeks debtor relief protection or has creditor protection
proceedings commenced against it, under Applicable Laws, permits any judgment to
be registered against its interests or defaults under the payment or other
fundamental obligation or condition of any loan or security arrangement to
borrow money (the "Insolvent Party") and, without restricting the generality of
the foregoing, a Party shall be deemed insolvent for the purposes of the
Agreement if it is unable to pay its debts as they fall due in the usual course
of business, or if it does not have sufficient assets to satisfy its cumulative
liabilities in full.




ARTICLE 15
GENERAL DEFAULT REMEDIES

15.1 General Default Remedies

(a) Suspension.  Within seven (7) days of the day the Defaulting Party has
received a Notice of default (or is deemed to have received such Notice) and
after the end of any cure period specified in this Agreement, if the General
Default remains outstanding, then the Performing Party may suspend performance
of all its obligations hereunder, or alternatively, terminate and liquidate all
transactions contemplated herein. The Performing Party must first give an
additional two (2) Days' Notice to the Defaulting Party specifying either that
the Performing Party will suspend performance of its obligations hereunder, or
alternatively, that the Performing Party will terminate and liquidate all
transactions contemplated herein, unless prior to the expiry of the aforesaid 2
Day notice period, the Defaulting Party provides a form of Financial Assurances
acceptable to the Performing Party. The Financial Assurances may be in addition
to any form of the Financial Assurances in place at the time of the notice.
Notwithstanding the foregoing, if the Performing Party becomes aware that any
event of the nature described in Section 14.1(c) is involved, it may immediately
terminate and liquidate all existing transactions under this Agreement by
delivering a Notice to that effect to the Defaulting Party.


(b) Liquidated Damages.  If the Performing Party proceeds to terminate and
liquidate as set out in Subsection 15.1(a), the Defaulting Party shall pay an
indemnity amount to the Performing Party, calculated as liquidated damages (the
"Agreement Liquidated Damages"). That amount shall be equal to the cumulative
present value of the economic loss of all transactions hereunder existing at the
time of the termination Notice, which shall be the agreed to 'deemed economic
loss' suffered by the Performing Party due to early termination.

More specifically, the Agreement Liquidated Damages shall be the economic loss,
if any, which results from calculating the difference between:


  (i) the total amount the Performing Party would pay or receive from, as the
case may be, a third party in an arm's length transaction for the supply or
sale, as the case may be, of Oil under a transaction to replace the transaction
contemplated herein, on terms substantially the same as the transaction
contemplated herein, and calculated for a period of time equal to the remaining
period of the Term of this Agreement (or renewal term, if applicable),
commencing on the early termination date; MINUS


  (ii) the total amount the Performing Party would have paid to, or received
from, as the case may be, the Defaulting Party for the supply or sale, as the
case may be, of Oil hereunder if this Agreement had not been terminated and
calculated for a period of time equal to the remaining period of the Term of
this Agreement (or renewal term, if applicable) commencing on the early
termination date,


  provided that if the Defaulting Party incurs a gain as calculated in (i) and
(ii) above, the Agreement Liquidated Damages shall be deemed to be zero ($0.00).

The Performing Party shall calculate a replacement transaction price based on
the settlement prices of NYMEX oil futures contracts, or bona fide prices quoted
by at least three (3) leading bona fide dealers in the energy swap markets.


(c) Time for Payment.  The Agreement Liquidated Damages must be paid by the
Defaulting Party no later than two (2) Business Days after an invoice for such
damages is received from the Performing Party.


(d) Remedy Not Exclusive.  The right of a Performing Party to be paid Agreement
Liquidated Damages is in addition to any other damages or remedies hereunder, at
law or in equity, to which the Performing Party may be entitled in respect of a
General Default, provided that Defaulting Party will not be liable for two sets
of damages or remedies arising from the same General Default.




ARTICLE 16
GOVERNING LAW/COMPLIANCE WITH LAW

16.1 Governing Law

                          This Agreement shall be governed by and construed in
accordance with the laws of the Province of Alberta, without regard to the
conflicts of laws provisions thereof except where it may be mandatory to apply
the laws of another jurisdiction.

16.2 Regulations

                          If at any time any governmental authority having
jurisdiction over this Agreement or the sale and purchase of Oil hereunder shall
take action as to Refiner, Producer or any Transporter whereby the sale,
transportation, other handling (including without limitation compression or
treating), delivery and receipt of Oil as contemplated hereunder shall be
proscribed or subjected to terms, conditions, regulations, restraints, or price
or rate controls that in the affected Party's sole judgment impose an undue
burden on that Party, upon Notice to the other Party, the Parties shall endeavor
to negotiate mutually acceptable revisions to this Agreement which without
impairing the economic benefits of this Agreement to either Party will put the
affected Party, in its sole opinion, in substantially the same position in which
it would have been in the absence of such undue burden.

16.3 Regulatory Filings

                          The Parties shall in a timely fashion, make all
regulatory filings, if any, that may be needed to effectuate the transactions
contemplated by this Agreement.



ARTICLE 17
ADDRESSES

17.1 Producer's Address

                          Unless Refiner is otherwise notified in writing by
Producer, the address Producer shall be and remain as follows:

  BAYTEX ENERGY LTD.
2200, 205 - 5th Avenue S.W.
Calgary, Alberta
T2P 2V7

Attention:       President and Chief Executive Officer
Fax:               (403) 205-3845

Wiring Instructions:
Royal Bank of Canada
Main Branch
P.O. Box 2534
Calgary, Alberta
Bank No.:           00003
Transit No.:         00009
Account:             400-9-254
Account Name:   Baytex Energy Ltd.
Contact:              Controller, Baytex


17.2 Refiner's Address

                          Unless Producer is otherwise notified in writing by
Refiner, the address of Refiner shall be and remain as follows:

  FRONTIER OIL AND REFINING COMPANY
c/o Frontier Refining & Marketing Inc.
4610 S. Ulster Street
Suite 200
Denver, CO  U.S.A.
80237-2633

Attention:          Jon D. Galvin, Vice-President, Crude Oil Supply

Fax:                  (303) 714-0163

  With a copy to:

      FRONTIER OIL CORPORATION
Suite 600, 10000 Memorial Drive
Houston, Texas U.S.A.
77024-3411

Attention:           J. Currie Bechtol, Vice-President - General Counsel and
Secretary

Fax:                   (713) 688-0616
Wiring Instructions:
Union Bank of California, N.A.
445 South Figueroa Street
Los Angeles, California, U.S.A.
90071
Transit No.:        122 000 496
Account:             0880 412 175
Account Name:   Frontier Oil and Refining Company
Contact:              Mary Carpenter
Fax:                    303-714-0163


17.3 Notices

                          All notices (a "Notice") required under this Agreement
shall be in writing and be delivered as follows:

(a) by personal service at the address set out above, deemed received when
served; or


(b) by confirmed fax to the fax number set out above, deemed received when
transmitted; or


(c) except in the event of an actual or threatened postal strike or other labour
disruption that may affect mail service, by mail first class registered post,
postage prepaid to the address set out above, deemed received on the seventh
(7th) business Day following the date of mailing.


A Party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other Party in accordance
with the provisions hereof.



ARTICLE 18
MISCELLANEOUS

18.1 Recourse

                          Each Party acknowledges that it is fully liable for
all of its obligations under this Agreement which are in no way restricted or
limited in recourse.

18.2 No Waiver

                          No waiver by either Party hereto of any one or more
defaults by the other in the performance of any provisions of this Agreement
shall operate or be construed as a waiver of any future default or defaults,
whether of a like or of a different character.

18.3 Counterpart Execution

                          This Agreement may be signed in original or facsimile
counterparts, each of which shall constitute an original and together which
shall constitute one and the same Agreement.

18.4 Entire Agreement

                          This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter thereof, and no waiver,
representation or agreement, verbal or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement is
reduced to writing and executed by the authorized representatives of the
Parties.

18.5 Severability

                          Except as otherwise stated herein, any Article or
Section declared or rendered unlawful by a court of law or regulatory agency
with jurisdiction over the Parties or deemed unlawful because of a statutory
change will not otherwise affect the lawful obligations that arise under this
Agreement.

18.6 Titles

                          The titles of the Articles and Sections hereof are
intended for descriptive purposes only, and are not intended to be utilized in
the construction of the provisions hereof.

18.7 Preparation

                          This Agreement shall not be interpreted against one
Party or the other as a result of the preparation or submittal of this Agreement
by one Party to the other or for any other reason, and the Parties accordingly
agree that this Agreement has been prepared jointly by the Parties. Nothing in
this Agreement or the relationship of the Parties shall impose any agency,
trust, fiduciary, partnership or other similar duties or obligations on Refiner.

18.8 Successors and Assigns - General

                          This Agreement shall be binding on the Parties and any
of their respective successors and permitted assigns. Neither Party shall assign
this Agreement or its rights hereunder without first having obtained the written
approval of the other Party. Any Party's transfer or assignment in violation of
this Section 18.8 shall be void as to the other Party.

18.9 Assignment

                          In addition to compliance with the provisions of
Section 18.8 above, each Party acknowledges that in the event the other Party
wishes to assign this Agreement or any of the rights hereunder to a Person or
upon a change in control of a Party (whether by way of purchase, merger,
consolidation, or the transfer of all or substantially all of such Party's
assets or the economic benefits derived therefrom), the other Party may request
additional credit support in accordance with Article 13, unless the assigning
Party can demonstrate to the requesting Party's reasonable satisfaction that the
intended assignee or successor Party has the credit rating described in Section
13.1. In any event, neither Producer nor Refiner will be released from any of
its obligations under this Agreement without a specific written agreement with
the other Party.

18.10 Confidentiality

                          No public announcement concerning this Agreement or
anything arising out of this Agreement shall be made by either Party without the
prior written consent of the other Party, except as may be required by law or by
the policies or regulations of applicable securities commissions and in such a
case, the other Party shall be consulted as to the acceptable form and content
of such disclosure. Further, neither Party shall disclose the existence, form or
content of this Agreement without first having received the other Party's prior
written approval. Nothing in this Section 18.10 shall inhibit or deter either
Party from disclosing this Agreement or other information related to this
Agreement to its advisors and representatives, provided that any breach of the
provisions of this Section 18.10 by any such advisors or representatives shall
be treated as a breach by that Party.

18.11 International Conventions Excluded

                          The Parties agree that the provisions of the United
Nations Convention on contracts or the International Sale of Goods (the "Vienna
Sales Convention") are hereby expressly excluded from the terms and conditions
of this Agreement.

                          IN WITNESS WHEREOF, the Parties hereto have executed
this Agreement in multiple originals the 15th day of October, 2002.


  BAYTEX ENERGY LTD.
 

  By: /s/ Dale O. Shwed
——————————————————   Name: Mr. Dale O. Shwed   Title: President and Chief
Executive Officer
    By: /s/ Raymond T. Chan
——————————————————   Name: Mr. Raymond T. Chan   Title: Senior Vice-President
and Chief Financial Officer




  FRONTIER OIL AND REFINING COMPANY,
a subsidiary of  FRONTIER REFINING & MARKETING INC.
 

  By: /s/ James R. Gibbs
——————————————————   Name: Mr. James R. Gibbs   Title: President

 

--------------------------------------------------------------------------------

Schedule "A" to a Crude Oil Supply Agreement
dated October 15, 2002 between
Baytex Energy Ltd. and Frontier Oil and Refining Company

Price: Refiner will pay Producer a price per STB of Oil delivered at the
Delivery Point equal to 71% of the simple average of the near month settlement
prices of the Nymex Light Sweet crude oil contract during the calendar month of
delivery, plus the cost of transportation based on the Tariff from Hardisty,
Alberta to the Delivery Point, less $0.25 US per STB



Scheduled Amount:
          Months Daily Quantity (STB)  
    February 2003 - March 2003 11,000 per day     April 2003 13,000 per day    
May 2003 - September 2003 15,000 per day     October 2003 - December 2007 20,000
per day  



--------------------------------------------------------------------------------

Schedule "B" to a Crude Oil Supply Agreement
dated October 15, 2002 between
Baytex Energy Ltd. and Frontier Oil and Refining Company

                          Concurrently with the execution of this Agreement,
Refiner and Producer have executed the Temporary Transportation Assignments
providing for the temporary assignment of Refiner's service entitlement as
shipper under the 1995 TSA and 1998 TSA of the specified volumes during
specified months of the Term of this Agreement as follows:

Months
—————————————————————————— Volumes (STB)
————————— January 2003 9,000 per day February 2003 - March 2003 inclusive 11,000
per day April 2003 13,000 per day May 2003 - September 2003 inclusive 15,000 per
day October 2003 - March 2004 inclusive 18,600 per day April 2004 - March 2006
inclusive 20,000 per day April 2006 - December 2007 inclusive 13,800 per day
January 2008 - December 31, 2012 13,800* per day


  *if the Parties extend the Term pursuant to Section 12.2 of this Agreement